STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

BRITTANIE            SQUARE                                                              NO.     2022       CW        0385

VERSUS


TERRANCE         PAYNES                                                                         JULY     18,          2022




In   Re:          Brittanie             Square,           applying    for  supervisory                                writs,

                     Family       Court       in     and    for   the   Parish of  East                                Baton
                  Rouge,       No.      228294.




BEFORE:           HOLDRIDGE,            PENZATO,       AND       LANIER,       JJ.


        WRIT         GRANTED      WITH       ORDER.            The    family        court' s      March          8,     2022
order      denying          the     motion      to    proceed           in    forma         pauperis        filed            by
Brittanie            Square       is    vacated.           It        appears        that       mover,       Brittanie
Square,         and     her       counsel           did        not     receive           any     notice          of      the

hearing         on    the     motion         held    on    March        8,     2022.           Furthermore,              the

family      court        failed         to    give    written           reasons            explaining         why the
presumption            that       the        mover        is     entitled           to      proceed         in  forma
pauperis         was     rebutted.             See     La.       Code        Civ.     P.       art.     5183( B)(        2).
This       matter        is       remanded           to        the     family            court        for        further
proceedings.



                                                           GH
                                                          AHP
                                                          WIL




COURT      OF   APPEAL,        FIRST         CIRCUIT




           01. S',
       DEPUTY         CLERK    OF      COURT
                FOR    THE    COURT